Title: To Benjamin Franklin from Félix António Castrioto, 20 March 1778
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
Lisbon the 20th March 1778.
I have wrote to you two letters, one the 2d. and the other the 29th. of December, aquainting you of what was done in the Comission I was charged with, and of the Queens resolution of giving her answer by her Minister. As I have not had the honour of receiving any answer from you, I doute of my letters Coming to your hand; it being natural that my zeal for the interesses of your People, and my particular estime for you, Sir, should at least deserve your certifying me of the reception of them.
Tho’ my instances to obtain a favourable answer have displeas’d the Ministry, I have reason to think the arguments I imploy’d for that pourpos have made some effect, as I have had since some oportunitys to speek to the Minister, and I had the satisfaction to hear him agreeing to my reflexions upon the justice of your Cause, and the Conviniences that may result to this Nation from the Comerce with North-America. He shows now some inclination to hear me upon this subject; and I hope the Queens Concel is, or at least will be, Convinced of the injustice done, in depriving me of the plaisure of continuing to be the instrument of this acommodation, by a ill construction of my activity.
I will not be sorry that this misunderstanding has hindered my obtaining some imployment here, as I had reason to expect; because I find me self more able so to be imploy’d in the service of your growing Republic, acording to the laws they have made: and as I presume that no man more earnestly desires to be usefull to them, I can not aprehend that you should neglect to inform the Congress of my disinteress’d zeel, or that the members of it will despise the good intentions of a foriner so sincerly devoted to them. I wishe the Circonstances may render my endeavour worthy their attention, and that you may find worthy yours the great estime and respect with which I am Sir Your most humble Servant
Felix Antonio Castrioto.

P.S. I have had allrady the honnour to say to you that my name alown is a sufficient adresse or direction.

 
Notation: Castrioto to BF March 4 1778
